                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19-cr-184
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
FREDDIE SANCHEZ,                           )
                                           )
                                           )
                     DEFENDANT.            )

       This matter is before the Court upon Magistrate Judge Kathleen B. Burke's Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Freddie

Sanchez and enter a finding of guilty against defendant. (Doc. No. 237.)

       On June 19, 2019, the government filed a Superseding Indictment against

defendant (Doc. No. 15.) On November 8, 2019, this Court issued an order assigning this

case to Magistrate Judge Burke for the purpose of receiving defendant's guilty plea. (Doc.

No. 206.)

       On November 22, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Superseding Indictment, charging him with Conspiracy to

Distribute and Possess with Intent to Distribute Heroin, Cocaine, Cocaine Base ("crack"),

in violation of 21 U.S.C. Section 846 and 841(a)(1) and (b)(1)(C), and to Counts 17, 18,

and 19 of the Superseding Indictment, charging him with Possession with the Intent to

Distribute Controlled Substances, in violation of 21 U.S.C. Section 841(a)(1) and

(b)(1)(C). Magistrate Judge Burke received defendant's guilty plea and issued a Report
and Recommendation ("R&R") recommending that this Court accept the plea and enter a

finding of guilty. (Doc. No. 237.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1s, 17s, 18s, and 19s in

violation of 21 U.S.C. Section 846 and 841(a)(1) and (b)(1)(C). The sentencing will be

held on March 19, 2020 at 11:00 a.m.

        IT IS SO ORDERED.



Dated: January 2, 2020
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
